Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 and 22-27 are rejected under 35 U.S.C. 103 as obvious over JPH01266811 (A) (Oct. 24, 1989) with teaching references (a brochure for DMSO by Thermo Fisher Scientific, Downloaded on November 21, 2022 and 1-page Technical Data Sheet for Carbowax Polyethylene Glycol (PEG) 200 by Dow, Downloaded on May 8, 2022).
First the recited amounts of solvents of claim 16 is based on the total weight of the solvent composition, not on the solution of polymer.  Thus, the solvent mixture comprising 50 wt.% each of DMSO and 2-pyrrolidone would meet the recited amounts of solvents.  
JP teaches a membrane of hollow polyether sulfone yarn obtained from a solution of polyether sulfone in a concentration of 18 wt.% in a mixture of 32 wt.% of 2-PN (2-pyrrolidone) and 32 wt.% of DMSO or 30 wt.% of 2-PN (2-pyrrolidone) and 30wt.% of DMSO in examples 1 and 2, respectively (see table 1 of page 4 of JP) and in English abstract.  Such amounts of the solvent mixtures would meet the instantly recited 50 wt.% each of DMSO and 2-pyrrolidone.
Further, the instantly recited “the solvent composition comprises” of claim 16 would permit presence of PEG200 used for the examples 1 and 2 of the table 1 of JP (page 4). The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.” Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948). See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993). Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention. See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
The PEG200 in known as lubricant and plasticizer, see attached Technical Data Sheet and thus it should not be treated as a solvent.
Even considering the PEG200 as the solvent, the solvent mixture of the example 1 would comprise 39 wt.% of 2-PN, 39 wt.% of DMSO and 22 wt.% of PEG200 meeting the recited amounts of the solvents of claim 16.
Applicant asserts that the abstract is silent as to a method of combining a solvent composition with at least on polymer to form a polymer solution, but the abstract teaches “a spinning solution” which would require combining a mixture of solvent and polyether sulfone inherently.  
There would be very limited ways of mixing a polymer and two solvents such as add solvents separately or as a mixture. See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962): Very limited choice is anticipation.  Thus, a polymer solution obtained by mixing the solvent mixture and the polymer would be at least obvious.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Applicant asserts that JP is silent as to the recited “less than 1% by weight of polyethersulfones”, but such low amount of impurity would be inherent for a commercial DMSO since the only portion of solvents possibly comprising the polyethersulfones would be DMSO since 2- pyrrolidone would be free of any sulfur-containing compound.  The teaching reference by the attached Thermo Fisher Scientific shows that even a lower purity ACS grade of DMSO has a purity of 99.9% min. and thus the DMSO used by JP would be expected to use the commercial DMSO having a low amount of impurities which would a meet the recited “less than 1% by weight of polyethersulfones”.
Applicant further asserts that JP is silent as to the recited stability of a polymer solution after storing at 0oC for at least 1 week, but the examples 1 and 2 of JP comprises the instant amounts of 2-pyrrolidone and DMSO and thus examples 1 and 2 would be expected to have such stability inherently.   Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968). anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to combine the polyether sulfone and a mixture of solvents for obtaining a solution of polyether sulfone in the examples 1 and 2 of JP since there would be very limited ways of mixing such components as discussed above absent showing otherwise.
Further, as to claim 23 reciting 8-15 wt.% of polymers over 18 wt.% used in the examples 1 and 2 in table 1 of JP.
JP teaches a PES structure at lower portion in a left column of page 3 and 8-30 wt.% thereof in a paragraph following the PES structure *upper portion in a right column of page 3).  Although they are in Japanese, the PES structure and 8-30% thereof would be easily understandable to one skilled in the art since they are either in English or universal numbers and %.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to modify amount of the PES in the examples of 1 and 2 of JP absent showing otherwise.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Further, the table 1 shows the English, PES, 2-PN, DMSO and PEG 200.  The PES, 2-PN, DMSO and PEG 200 would be abbreviation for the well-known polyether sulfone, 2-pyrrolidone, dimethyl sulfoxide and polyethylene glycol 200, respectively as evidenced by the English abstract in which polyether sulfone, 2-pyrrolidone and dimethyl sulfoxide are taught. 
Although JP teaches the 2-pyrrolidone in Japanese at page 2, lower portion, right column (i.e. 2- with Japanese), the 2- with Japanese would be the 2-pyrrolidone as evidenced by the abstract and table 1 of JP.  The English abstract teaches “>= 25 wt.% 2-pyrrolidone” and the only portion discussing “>= 25 wt.%” is in the page 2, lower portion showing the 2- with Japanese which must be the 2-pyrrolidone.  That portion also teaches 80 wt.% which would be an upper limit of the 2-pyrrolidone inherently.

The examiner sees data in the instant table 5 in which utilization of 50:50 mixture of DMSO and 2-pyrrplidone with 10 wt.% of PSU.  Thus, assuming even if such data would have probative value, scope of claims is broader than showing.
Further, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In other words, the comparison should be based on the examples 1 and 2 of JP, not on applicant’s choice.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over JPH01266811 (A) (Oct. 24, 1989) with teaching references (a brochure for DMSO by Thermo Fisher Scientific, Downloaded on November 21, 2022 and 1-page Technical Data Sheet for Carbowax Polyethylene Glycol (PEG) 200 by Dow, Downloaded on May 8, 2022) as applied to claims 16-20 and 22-27 above, and further in view of Dekempeneer et al. (US 2015/0064606 A1).
The claim 28 further recites a method of obtaining an artificial leather over JP. Dekempeneer et al. teach a polymeric separator membrane obtained from a solution of various polymers in [0049 and 0052] in which polysulfone and polyethersulfone are taught.  A membrane from a solution of the polysulfone is taught in [0080-0089] and Figure 1.
The membrane taught by Dekempeneer et al. would meet the recited artificial leather inherently absent further limitations since the artificial leather would be a flat polymeric structure.
Thus, it would have been obvious to one skilled in the art at the time of invention to obtain a membrane having a flat polymeric structure taught by Dekempeneer et al. from a solution of JP since the membrane having a flat polymeric structure is well- known as taught by Dekempeneer et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762